NO. 07-05-0299-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                     MARCH 28, 2006

                          ______________________________


                     IN THE INTEREST OF J.T.W ., A MINOR CHILD

                        _________________________________

            FROM THE COUNTY CO URT AT LAW OF RANDALL COUNTY;

              NO. L-3592; HONORABLE JAMES W . ANDERSON, JUDGE

                          _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellants Robert Lloyd W hite, II and Nanci Terese W hite, proceeding pro se,

appeal the trial court’s order terminating their parental rights to their daughter J.T.W. and

appointing the Texas Department of Family and Protective Services sole managing

conservator. 1 The W hites did not file a brief pursuant to Rule 38.1 of the Texas Rules of



       1
        By order dated November 22, 2005, we granted retained counsel’s motion to
withdraw and advised the W hites that a pro se litigant is held to the same standards as
licensed attorneys and must comply with applicable laws and rules of procedure. See Holt
v. F.F. Enterprises, 990 S.W .2d 756, 759 (Tex.App.--Amarillo 1998, pet. denied).
Appellate Procedure; instead, they filed several letters by which they challenge, among

other things not material to our disposition, the legal sufficiency of the evidence to support

the trial court’s order. 2 W e affirm.


       Appellants do not present a fact statem ent as required by Rule 38.1(f); however, by

its brief, the Department presents a fact statem ent supported by references to the

voluminous reporter’s record and clerk’s record. By letter, the attorney ad litem for the child

adopts the Department’s brief in its entirety. An appellate court is not required to search a

voluminous record without guidance from the appellant to determine whether an assertion

of reversible error is valid. Granada Biosciences, Inc. v. Barrett, 958 S.W .2d 215, 222

(Tex.App.--Amarillo 1997, pet. denied).       Because the W hites did not challenge the

Department’s fact statem ent, we will refer to it for all purposes.


       The W hites are not uneducated persons. To the contrary, Robert holds Ph.D. and

M.D. degrees. Nanci holds a Master of Science degree and a Ph.D. Notwithstanding their

education, the jury found by clear and convincing evidence that the parent/child relationship

should be term inated.


       The W hites adopted J.T.W in China in 2001 and brought her to their home in Corpus

Christi. The Departm ent first becam e aware of the family in February and March 2002 upon


       2
        The W hites question the authority of a court reporter to act as a “gatekeeper” for
appellate courts. W e note that a com plete reporter’s record was filed in this appeal
accompanied by a letter from the Official Court Reporter indicating she filed the completed
record without having received final payment. Any com plaints regarding court reporters are
better directed to the Court Reporter’s Certification Board.

                                              2
reports that Nanci had been hospitalized with psychotic, extremely manic and delusional

characteristics, and aggressive behavior toward Robert and others. Her treating physician

recommended that J.T.W . not be left alone with Nanci because she was em otionally

disturbed, unpredictable, and potentially violent. W hile residing in Corpus Christi, Robert

violated the safety plan by allowing J.T.W . to be alone with Nanci. The Department took

custody of the child in March 2002, which continued until Decem ber 2002. During this

period, the Corpus Christi Police Department continued to receive calls to the home and on

one occasion, Robert showed them a pile of broken pictures and other broken items.

During the Whites’ residency in Corpus Christi, there were a total of 37 police reports

generated resulting from calls to their home.


       After they moved to Randall County, in January 2004, the Sheriff’s Office made eight

contacts with the fam ily prom pted by Nanci contacting several people and reporting that

Robert had either comm itted suicide, was mentally ill, or had been m urdered. During a visit

in the hom e, a caseworker found the child alone with Robert while he was very disorganized

and he stated he took medication for depression. Among other things, Robert reported he

had seen a therapist because he had attempted suicide and had been hospitalized.

Reports also indicated that Nanci had been diagnosed with schizophrenia and bipolar

disorder with psychotic features. On one occasion, Nanci chose to spend a night in jail due

to paranoia of her home, Robert, and her medications. She also believed the Hispanic

mafia killed her father despite his death certificate providing he died of respiratory arrest.

Robert believed Nanci’s concerns were well founded.


                                              3
       The trial court appointed a special advocate. Among other concerns, the advocate’s

July 6, 2005 report provided the following:


       •      [Robert] takes his m edications occasionally;
       •      [Nanci] has a history of discontinuing her medication against doctors’
              orders;
       •      [Robert] has a history of writing refills on [Nanci’s] long term
              medications;
       •      past and current psychological history of both parents;
       •      [Nanci’s] history of suicide attempts;
       •      [Robert] suffers from depression; and
       •      [Robert] does not recognize [Nanci’s] mental instability as a problem
              and often blames their situation on incompetent doctors, lawyers,
              judges, and retaliation by [the Department].


The report concluded with a recomm endation that the child continue placement in the

current foster home and that the Whites’ parental rights be terminated.


       Appellate courts are required to liberally construe briefing rules for appeal. Texas

Mexican Ry. Co. v. Bouchet, 963 S.W .2d 52, 54 (Tex. 1998). Therefore, we consider the

W hites’ contention that “[n]ot one scintilla of evidence has been adduced in any testimony,

document or court record that [J.T.W .] was ever harmed, injured, abused, threatened,

endangered or neglected in any way” as presenting a challenge to the legal sufficiency of

the evidence to support the jury’s finding that term ination of their parental rights was in

J.T.W .’s best interest. W e conduct our review on the standard set forth in In re J.F.C., 96

S.W .3d 256, 266 (Tex. 2002).



                                              4
       The Department alleged that Nanci knowingly allowed J.T.W . to remain in conditions

or surroundings which endangered her physical and emotional well-being. See Tex. Fam.

Code Ann. § 161.001(1)(D) (Vernon Supp. 2005). Robert was alleged to have (1) knowingly

allowed J.T.W . to remain in conditions or surroundings which endangered her physical or

emotional well-being and (2) engaged in conduct or knowingly placed J.T.W . with persons

who engaged in conduct which endangered her physical or emotional well-being. See §

161.001(1)(D), (E).


       Viewing the evidence summ arized above in the light most favorable to the jury’s

finding to determ ine whether it could have formed a firm belief or conviction that its finding

was true, see In re J.F.C., 96 S.W .3d at 266, we conclude the trial court’s termination order

is supported by legally sufficient evidence. The W hites’ contention is overruled.


       Additionally, the W hites do not present a clear and concise argument for their

contention with appropriate citations to authorities as required by Rule 38.1(h). Failure to

present argument with citations to authorities and to the record amounts to waiver of the

issue. See Nguyen v. Kosnoski, 94 S.W .3d 186, 188 (Tex.App.--Houston [14th Dist.] 2002,

no pet.).


       Accordingly, the trial court’s judgment is affirmed.


                                           Don H. Reavis
                                             Justice




                                              5